ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MARK A. MINTZ of HOBOKEN, who was admitted to the bar of this State in 1980, be suspended for two years for violations of RPC 1.3 (lack of due diligence), RPC 1.1(a) (gross neglect), RPC 1.4 (failure to communicate), RPC 1.1(b) (pattern of neglect), RPC 8.1(b) (failure to cooperate with ethics authorities), and Rule l:21-l(a) (failure to maintain a bona fide office);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MARK A. MINTZ *485is hereby suspended from the practice of law for a period of two years, effective February 2, 1992, and until the further Order of the Court; and it is further
ORDERED that respondent’s restoration to the practice of law shall be conditioned on his serving under a proctor for two years; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.